DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response filed 12 February 2021 has been received and entered.  Claims 1-12, 14-20 and 23-25 have been canceled, claim 13 has been amended and claim 27 has been added.  Claims 13, 21, 22, 26 and 27 are currently pending.
It is noted that claims 11-12 are not accounted for in the current claim listing.  This is an obvious typographical error.  A review of the prosecution reveals that claims 11-12 were canceled in the amendment filed 09 October 2020 (see statement on page 6 of the response).  In order for the record to be clear such that the printer is not confused with the status of claims 11-12, a statement that they are canceled will be included in this Office action.

Allowable Subject Matter
Claims 13, 21, 22, 26 and 27 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Elizabeth M. Barnhard on 16 February 2021.

The application has been amended as follows: 
	In the Specification, receipt date of 09 October 2020:
	At page 35, line 6-9, please replace the paragraph with the following:

	The amino acid sequences of the light chain and the heavy chain of the constructed IDB0062 were indicated by SEQ ID NO: 12 and SEQ ID NO: 14, respectively, while the nucleic acid sequences encoding the amino acid sequences were indicated by SEQ ID NO: 13 and SEQ ID NO: 15, respectively.

	In the claims:
	Please cancel claims 11-12 (see response filed 09 October 2020 at page 6 indicating that these claims were canceled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647